Exhibit 10.9

ASTRO-MED, INC.

2007 EQUITY INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made and entered
into as of [DATE] (the “Grant Date”) by and between Astro-Med, Inc. (the
“Company”) and [NAME] (the “Grantee”).

WHEREAS, the Company has adopted the Company’s 2007 Equity Incentive Plan (the
“Plan”) pursuant to which awards of Restricted Stock Units may be granted; and

WHEREAS, the Committee has determined that it is in the best interests in the
Company and its shareholders to grant the award of Restricted Stock Units
provided for herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1. Restricted Stock Units Awarded. Pursuant to Section 8 of the Plan, the
Company hereby issues to the Grantee on the Grant Date an award consisting of,
in the aggregate, [AMOUNT] Restricted Stock Units (the “Restricted Stock
Units”). Thirty-percent (30%) of the Restricted Stock Units (i.e., [30% OF
AMOUNT]) shall be earned based on the Company’s achievement of certain net sales
goal as set forth Section 3 (the “Net Sales RSUs”), and seventy-percent (70%) of
the Restricted Stock Units (i.e., [70% OF AMOUNT]) shall be earned based on the
Company’s achievement of certain operating income goals as set forth in
Section 3 (the “Operating Income RSUs”). Each Restricted Stock Unit represents
the right to receive one share of the Company’s common stock, $0.05 par value
(the “Common Stock”), subject to the terms and conditions of the Agreement and
the Plan. The actual number of shares of Common Stock which will vest on each
Vesting Date (as defined below) may be less than number of shares set forth in
this Section 1, or even zero, and will be based on the actual performance level
achieved by the Company with respect to the performance goals, as set forth in
Section 3 and the Grantee’s continued employment by the Company or an Affiliate
through the applicable Vesting Date.

2. Performance Period. The performance period shall be from February 1, 2012 to
January 31, 2013 (the “Performance Period”).

3. Achievement of Performance Goals.

(a) Net Sales RSUs. The actual number of Net Sales RSUs that shall be earned by
the Grantee (the “Earned Net Sales RSUs”) shall be:

(i) 100% of the Net Sales RSUs, if the Company’s net sales for the Performance
Period equal or exceed $             (the “Target Net Sales”);



--------------------------------------------------------------------------------

(ii) 40% of the Net Sales RSUs, if the Company’s net sales for the Performance
Period equal $                 (the “Threshold Net Sales”);

(iii) zero-percent (0%) of the Net Sales RSUs, if the Company’s net sales for
the Performance Period are less than the Threshold Net Sales; and

(iv) if the Company’s net sales falls between the Threshold Net Sales and the
Target Net Sales, the Earned Net Sales RSUs shall be determined by straight line
mathematical interpolation between the Threshold Net Sales and the Target Net
Sales, with any fractional Earned Net Sales RSU rounded, up or down to the
nearest whole number.

(b) Operating Income RSUs. The actual number of Operating Income RSUs that shall
be earned by the Grantee (the “Earned Operating Income RSUs”) shall be:

(i) 100% of the Operating Income RSUs, if the Company’s operating income for the
Performance Period equals or exceeds $                 (the “Target Operating
Income”);

(ii) 40% of the Operating Income RSUs, if the Company’s operating income for the
Performance Period equals $                 (the “Threshold Operating Income”);

(iii) zero-percent (0%) of the Operating Income RSUs, if the Company’s operating
income for the Performance Period is less than the Threshold Operating Income;
and

(iv) if the Company’s operating income falls between the Threshold Operating
Income and the Target Operating Income, the Earned Operating Income RSUs shall
be determined by straight line mathematical interpolation between the Threshold
Operating Income and Target Operating Income, with any fractional Earned
Operating Income RSU rounded, up or down to the nearest whole number.

(c) Death or Disability. In the event of the death or Disability (as defined in
Section 22(e)(3) of the Code) of the Grantee during the Performance Period, the
Grantee shall receive Earned RSUs (based upon the Company’s net sales and
operating income for the Performance Period) prorated to the date of the
Grantee’s death or Disability.

4. Vesting. Subject to Sections 6 and 7 of this Agreement, the Grantee shall
become vested in the right to receive the Earned Net Sales RSUs and the Earned
Operating Income RSUs (collectively, the “Earned RSUs”) as follows: (i) 50% on
the first anniversary of the Grant Date, and (ii) 50% on the second anniversary
of the Grant Date (each a “Vesting Date”), provided that, the Grantee is
employed on each Vesting Date by the Company or an Affiliate.

5. Delivery of Stock Certificates. As soon as practicable after each Vesting
Date and consistent with Section 409A of the Code, the Company shall issue and
deliver to the Grantee certificates for the number of shares of Common Stock
equal to the number of Earned RSUs vesting on such Vesting Date, which
certificates shall contain the legend(s) referenced in Section 6 hereof.
Pursuant to Section 10, the number of shares delivered shall be net of the
number of shares withheld, if any, pursuant to Section 10.



--------------------------------------------------------------------------------

6. Transfer Restrictions. The Grantee may not sell, transfer, pledge or
otherwise encumber the Common Stock issued upon vesting of the Earned RSUs prior
to the second anniversary of the Vesting Date (the “Restricted Period”),
provided, however, such restrictions shall lapse upon the death or Disability
(as defined in Section 22(e)(3) of the Code) of the Grantee. Any and all
certificates representing shares of Common Stock issued hereunder shall have
appropriate legends evidencing such transfer restrictions.

7. Change In Control.

(a) Notwithstanding anything herein to the contrary, in the event that a Change
in Control (as defined in the Plan) occurs during the Performance Period, the
number of Earned Net Sales RSUs and Earned Operating Income RSUs shall be
calculated as follows: Each of the Performance Goals (i.e., Target Net Sales,
Threshold Net Sales, Target Operating Income and Threshold Operating Income)
shall be prorated based upon the number of complete months in the Performance
Period and the last day of the calendar month immediately preceding the date of
such Change in Control shall be deemed to be the final date of the Performance
Period, so that the percentage of Net Sales RSUs and Operating Income RSUs
earned by the Grantee shall be determined by measuring actual net sales and
operating income of the Company through the last complete month in the
Performance Period against the prorated Performance Goals.

(b) Notwithstanding anything herein to the contrary, upon a Change in Control,
any Earned RSUs (including RSUs earned as provided in Section 7(a) hereof),
shall immediately vest and the Restricted Period for the Common Stock issued (or
to be issued) with respect to any vested Earned RSUs shall immediately
terminate.

8. Rights as Shareholder. The Grantee shall not have any rights of a shareholder
of the Company holding shares of Common Stock, unless and until the Restricted
Stock Units vest and are settled by the issuance of such shares of Common Stock.

9. Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the Restricted Stock Units shall
be adjusted or terminated in any manner as contemplated by Section 11.2 of the
Plan.

10. Tax Liability and Withholding.

(a) The Grantee acknowledges and agrees that the Company and its subsidiaries
have the right to deduct from payments of any kind otherwise due to Grantee any
federal, state or local taxes of any kind required by law to be withheld with
respect to the grant of Restricted Stock Units or vesting Earned RSUs hereunder.

(b) Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the



--------------------------------------------------------------------------------

Company (i) makes no representation or undertakings regarding the treatment of
any Tax-Related Items in connection with the grant, vesting or settlement of the
Restricted Stock Units or the subsequent sale of any shares; and (i) does not
commit to structure the Restricted Stock Units to reduce or eliminate the
Grantee’s liability for Tax-Related Items.

11. Compliance with Law. The issuance and transfer of shares of Common Stock
shall be subject to compliance by the Company and the Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel.

12. Grantee Bound by Plan and Program. The Grantee hereby acknowledges receipt
of a copy of the Plan and agrees to be bound by all the terms and provisions
thereof.

13. Notices. Any notice hereunder to the Company shall be addressed to it at its
office, 600 East Greenwich Avenue, West Warwick, Rhode Island 02893, and any
notice hereunder to the Grantee shall be addressed to the Grantee at the address
reflected on the records of the Company, subject to the right of either party to
designate at any time hereafter in writing some other address.

14. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such dispute by the Committee shall be final and binding on
the Grantee and the Company.

15. Rhode Island Law to Govern. This Agreement shall be construed and
administered in accordance with and governed by the laws of the State of Rhode
Island.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Grantee has executed this Agreement as of the
         day of             , 20__.

 

ASTRO-MED, INC. By:    

Name:     Title:       [GRANTEE]